DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 2/14/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0211987) in view of Lin (US 2015/0154466).

Regarding claim 1, Fan teaches an imaging processing apparatus, comprising: circuitry configured to: detect a target object from each frame of a plurality of frames of a moving-image video based on motion detection (see figure 2, figure 4, para. 0008, 0031, where Fan discusses detecting objects and their motion in video frames);
track the target object that moves in the moving-image video (see figure 2, figure 4, para. 0031, where Fan discusses tracking objects in video frames);
determine a visual recognizability of the target object track is greater than a specific threshold (see figure 2, figure 4, para. 0042, where Fan discusses calculating saliency scores for each object image track and determining whether the saliency score is greater than a threshold).
Fan does not expressly teach determine a visual recognizability of the target object in a first frame of the plurality of frames is greater than a specific threshold; determine the visual recognizability of the target object in a second frame of the plurality of frames is higher than the visual recognizability of the target object in the first frame; and generate a representative image of the target object from an image of the second frame based on the determination of the visual recognizability of the target object in the second frame is higher than the visual recognizability of the target object in the first frame.
However, Lin teaches determine a visual recognizability of the target object in a first frame of the plurality of frames is greater than a specific threshold (see figure 3, figures 4A-B, claim 6, para. 0016, 0034, 0056, where Lin discusses determining a plurality of saliency map candidates from the saliency maps in which the saliency values of the target object are greater than pre-defined saliency thresholds);
determine the visual recognizability of the target object in a second frame of the plurality of frames is higher than the visual recognizability of the target object in the first frame (see figure 3, figures 4A-B, claim 6, para. 0016, 0034, 0056, where Lin discusses determine at least one saliency maps where the target object corresponds to the image part with the best saliency value); and
generate a representative image of the target object from an image of the second frame based on the determination of the visual recognizability of the target object in the second frame is higher than the visual recognizability of the target object in the first frame (see figure 3, figures 4A-B, claim 6, para. 0043, where Lin discusses selecting as the major image as the image with best saliency value, therefore a second image target can have a greater visual recognizability than a first image target).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan with Lin to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Fan in this manner in order to improve object detection and image extraction using image characteristic to properly extract and determine the most visually important image with a particular target object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Fan, while the teaching of Lin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of identifying an image with a target object and focusing on important elements in the images. The Fan and Lin systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Fan teaches wherein the circuitry is further configured to determine the visual recognizability of the target object while the target object is tracked (see figure 2, figure 4, para. 0031, where Fan discusses tracking objects in video frames).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan with Lin to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Regarding claim 3, Lin teaches wherein the circuitry is further configured to: determine the visual recognizability of the target object in each of the plurality of frames of the moving-image video (see figure 3, figures 4A-B, claim 6, para. 0016, 0034, 0056, where Lin discusses determine at least one saliency maps where the target object corresponds to the image part with the best saliency value); and generate the representative image from an image of a third frame of the plurality of frames, wherein the third frame has a highest visual recognizability of the target object among the plurality of frames (see figure 3, figures 4A-B, claim 6, para. 0043, where Lin discusses selecting as the major image as the image with best saliency value).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan with Lin to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Regarding claim 4, Lin teaches wherein the circuitry is further configured to: determine the visual recognizability of the target object in each of the plurality of frames of the moving-image video; and generate the representative image from an image of the first frame with the visual recognizability of the target object greater than the specific threshold (see figure 3, figures 4A-B, claim 6, para. 0016, 0034, 0056, where Lin discusses determining a plurality of saliency map candidates from the saliency maps in which the saliency values (weighting factor) of the target object are greater than pre-defined saliency thresholds).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan with Lin to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding method.


Claims 5-9, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0211987) in view of Lin (US 2015/0154466) in view of Shiozaki et al. (US 2013/0051662).

Regarding claim 5, Lin teaches calculate, based on the weighting factor, a score of an image of a third frame of the plurality of frames, wherein the third frame has a highest visual recognizability of the target object among the plurality of frames (see figure 3, figures 4A-B, claim 6, para. 0043, where Lin discusses calculate saliency values and select an image with best saliency value); and generate, based on the calculated score, the representative image from the image of the third frame with the highest visual recognizability of the target object among the plurality of frames (see figure 3, figures 4A-B, claim 6, para. 0043, where Lin discusses calculate saliency values and select an image with best saliency value).
Fan and Lin do not expressly teach wherein the circuitry is further configured to: calculate a weighting factor for each of a plurality of factors that indicates the visual recognizability of the target object in each of the plurality of frames of the moving-image video.
However, Shiozaki teaches wherein the circuitry is further configured to: calculate a weighting factor for each of a plurality of factors that indicates the visual recognizability of the target object in each of the plurality of frames of the moving-image video (see figures 9A-9C, para. 0068-0069, where Shiozaki discusses calculating weights indicative of recognizing a person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan and Lin with Shiozaki to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Fan and Lin in this manner in order to improve object detection and image extraction using image characteristic weights to properly extract and determine visually important characteristics of a particular target object.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Fan and Lin, while the teaching of Shiozaki continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating weights that assist in identifying an image with a target object by focusing on important elements in the images. The Fan, Lin, and Shiozaki systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Shiozaki teaches wherein the weighting factor has a larger value as the visual recognizability of the target object is higher, and the circuitry is further configured to generate the representative image from the image of the third frame having a greatest sum of weighting factors among the plurality of frames (see figures 9A-9C, para. 0068-0069, where Shiozaki discusses calculating summation of weights and detecting an image with greatest sum of weights greater than a threshold).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan and Lin with Shiozaki to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Regarding claim 7, Shiozaki teaches wherein the weighting factor has a larger value as the visual recognizability of the target object is higher, and the circuitry is further configured to generate the representative image from the image of the third frame having a sum of weighting factors greater than or equal to the specific threshold (see claim 4, figures 9A-9C, para. 0068-0069, where Shiozaki discusses calculating summation of weights greater than a threshold).
The same motivation of claim 5 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan and Lin with Shiozaki to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Regarding claim 8, Shiozaki teaches generate the representative image based on a sum of weighting factors for a current frame of the plurality of frames that is greater than a sum of weighting factors for a previous frame of the plurality of frames; and update the representative image created from the previous frame (see claim 4, figures 9A-9C, para. 0068-0069, where Shiozaki discusses selecting an image using a summation of weights). 
The same motivation of claim 5 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan and Lin with Shiozaki to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Regarding claim 9, Shiozaki teaches wherein the target object is a person, and the plurality of factors includes at least one of a size of the person, an aspect ratio of the person, a tracking direction of the person, human-likeness of the person, a direction of a face of the person, color information on the person, moving speed of the person, noise included in an image of the person, or luminance of the person (see claim 4, figures 9A-9C, para. 0068-0069, where Shiozaki discusses size of the person). 
The same motivation of claim 5 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan and Lin with Shiozaki to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  

Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 19 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0211987) in view of Lin (US 2015/0154466) in view of Venetianer et al. (US 2004/0027242).

Regarding claim 10, Fan and Lin do not expressly teach wherein the circuitry is further configured to detect, from the moving-image video, the target object that satisfies a specific condition, and the specific condition is one of that the target object has intruded on a specific no-entry area, or that the target object has crossed a specified line.
However, Venetianer teaches wherein the circuitry is further configured to detect, from the moving-image video, the target object that satisfies a specific condition, and the specific condition is one of that the target object has intruded on a specific no-entry area, or that the target object has crossed a specified line (see para. 0062-0063, where Venetianer discusses detection occurs when the bottom portion of an object (e.g., a person's legs) crosses the line).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Fan and Lin with Venetianer to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object detection and image extraction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Fan and Lin in this manner in order to improve object detection and image extraction to detect an event of line crossing to properly identify persons.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Fan and Lin, while the teaching of Venetianer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of detecting when a leg has crossed a line to trigger a camera to properly identify an image with a target object. The Fan, Lin, and Venetianer systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Gao et al. (US 2014/0205141) discusses calculating whether detection confidence value and tracking confidence value are greater than a detection and tracking thresholds.
Oami et al. (US 2013/0329958) discusses extracting person regions, color features, and person tracking.
Gao et al. (US 9,607,015) discusses object tracking based on calculating whether detection confidence value and tracking confidence values and detection and tracking thresholds.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663